       Case 4:20-cv-03986 Document 1 Filed on 11/23/20 in TXSD Page 1 of 7




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 RADLEY BRADFORD,

         Plaintiff,

 v.                                                      Case No. 4:20-cv-03986

 PHILLIPS & COHEN ASSOC., LTD.,

         Defendant.


        NOW COMES RADLEY BRADFORD, by and through his undersigned counsel,

complaining of Defendant PHILLIPS & COHEN ASSOC., LTD., as follows:

                                   NATURE OF THE ACTION

        1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Texas Debt Collection

Act (“TDCA”), Tex. Fin. Code Ann. §392 et seq.

                                      JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

        4.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                              PARTIES

        4.      RADLEY BRADFORD (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in this federal jurisdiction.

        5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. §392.001(1).

                                                    1
        Case 4:20-cv-03986 Document 1 Filed on 11/23/20 in TXSD Page 2 of 7




        7.     PHILLIPS & COHEN ASSOC., LTD., (“Defendant”) maintains its principal place

of business at 1002 Justison Street, Wilmington, Delaware 19801.

        8.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

attempts to collect debts in the state of Texas that are owed or due or asserted to be owed or due

another.

        9.     Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. §392.001(6)

because it directly or indirectly engages in debt collection.

                                  FACTUAL ALLEGATIONS

        10.    Plaintiff applied for and received two credit cards from Barclay Bank (“Barclay”).

        11.    Plaintiff placed a phone call to Barclay and spoke with representative Angela who

provided her employee number of COEEAR.

        12.    During this conversation, Plaintiff informed Angela that he had hired an attorney,

planned to file for bankruptcy and provided the attorney’s contact information.

        13.    Also during this conversation, Plaintiff requested that all contact on the accounts

stop.

        14.    Plaintiff then received correspondence from Defendant regarding the Barclay credit

cards, dated November 10, 2020 (“subject debt”).

        5.     The correspondence Plaintiff received from Defendant are communications as

defined by 15 U.S.C. § 1692a(2).

        15.    The subject debt is a debt as defined by 15 U.S.C. § 1692a(5).

        16.    The correspondence stated that Defendant was aware that Plaintiff may have an

attorney but did not have contact information for the attorney.



                                                  2
        Case 4:20-cv-03986 Document 1 Filed on 11/23/20 in TXSD Page 3 of 7




        17.    On November 16, 2020, Plaintiff called Defendant as a courtesy and spoke with

Defendant’s representative, Vincent Foster.

        18.    Plaintiff provided his contact information along with the reference number

provided on the letters he received, leaving Defendant no doubt as to whom they were speaking

with.

        19.    During this conversation, Plaintiff attempted to provide his attorney’s information

but Vincent Foster refused to take it.

        20.    Concerned with having had his rights violated, Plaintiff retained counsel to file this

action to compel Defendant to cease its abusive conduct.

                                     CLAIMS FOR RELIEF

                                            COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.)

               a. Violations of FDCPA §1692c(a)(2)

        21.    Section 1692c(a) of the FDCPA provides:

               Without the prior consent of the consumer given directly to the debt
               collector or the express permission of a court of competent jurisdiction, a
               debt collector may not communicate with a consumer in connection with
               the collection of any debt-

               (2)     if the debt collector knows the consumer is represented by an
                       attorney with respect to such debt and has knowledge of, or can
                       readily ascertain, such attorney’s name and address, unless the
                       attorney fails to respond within a reasonable period of time to a
                       communication from the debt collector or unless the attorney
                       consent to direct communication with the consumer.
                       15 U.S.C. § 1692c(a).




                                                 3
      Case 4:20-cv-03986 Document 1 Filed on 11/23/20 in TXSD Page 4 of 7




       22.     Defendant violated 15 U.S.C. § 1692c(a)(2) by sending letter to Defendant when it

knew that Defendant was represented by counsel and decided to contact Plaintiff.

       23.     Specifically, Defendant could have “easily ascertained” Defendant’s attorney’s

information by conversing with Barclay, as Plaintiff had provided this information to Barclay

during the June 22, 2020 phone call.

               b. Violations of FDCPA §1692e(11)

       24.     Section 1692e of the FDCPA provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.

               (11)    The failure to disclose in the initial written communication with the
                       consumer and, in addition, if the initial communication with the
                       consumer is oral, in that initial oral communication, that the debt
                       collector is attempting to collect a debt and that any information
                       obtained will be used for that purpose, and the failure to disclose in
                       subsequent communications that the communication is from a
                       debt collector, except that this paragraph shall not apply to a formal
                       pleading made in connection with a legal action.


                       15 U.S.C. § 1692e(11).

       24.     Defendant violated 15 U.S.C. § 1692e(11) during the November 16, 2020 phone

call because Defendant’s representative, Vincent Foster, did not include the statutorily required

disclosure language.

               c. Violations of FDCPA § 1692g

       25.     Pursuant to § 1692g of the FDCPA, a debt collector must send the consumer a 30-

day validation notice informing the consumer of the right to dispute the validity of the debt within

five days of the initial communication with the consumer.



                                                 4
      Case 4:20-cv-03986 Document 1 Filed on 11/23/20 in TXSD Page 5 of 7




       26.     Defendant violated § 1692g by failing to send Plaintiff the 30-day validation notice

within five days of Defendant’s first communication with Plaintiff on November 10, 2020.

       WHEREFORE, Plaintiff respectfully requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. §§1692c(a)(2), 1692 e(11), and
1692(g);
       B.      an order enjoining Defendant from further violation(s) of 15 U.S.C. §§1692c(a)(2),
               1692 e(11), and 1692(g);
       C.      an award of any actual damages sustained by Plaintiff;
       D.      an award of such additional damages to Plaintiff, as the Court may allow, but not
               exceeding $1,000;
       E.      an award of costs of this action, together with reasonable attorney’s fees as
               determined by this Court; and
       F.      an award of such other relief as this Court deems just and proper.
                                             COUNT II
                 Texas Debt Collection Act (Tex. Fin. Code Ann. § 392 et seq.)

       27.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       28.     Section 392.304(a) of the Texas Finance Code states:

               Except as otherwise provided by this section, in debt collection or obtaining
               information concerning a consumer, a debt collector may not use a fraudulent,
               deceptive, or misleading representation that employs the following practices:
               (5) in the case of a third-party debt collection, failing to disclose, except in a formal
               pleading made in connection with a legal action:
                        (A) that the communication is an attempt to collect a debt and that any
               information obtained will be used for that purpose, if the communication is the
               initial written or oral communication between the third-party debt collector and the
               debtor; or
                        (B) that the communication is from a debt collector, if the communication
               is a subsequent written or oral communication between the third-party debt
               collector and the debtor
                                Tex Fin. Code Ann. §392.304(a)




                                                  5
       Case 4:20-cv-03986 Document 1 Filed on 11/23/20 in TXSD Page 6 of 7




        31.     Defendant violated Tex. Fin. Code Ann. § 392.304(a)(5)(A) by failing to disclose

this language on the two letters that it sent to Plaintiff.

        32.     Additionally, Defendant violated Tex. Fin Code Ann. §392.304(a)(5)(B) by failing

to state this language in its November 16, 2020 phone call with Plaintiff.

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

as follows:

        a.      Finding that Defendant violated Tex. Fin. Code Ann. §§ 392.304(a)(5);

        b.      Enjoining Defendant from further contact with Plaintiff pursuant to Tex. Fin. Code

                Ann. § 392.304(a)(5);

        c.      Awarding Plaintiff actual damages in an amount to be determined pursuant to Tex.

                Fin. Code Ann. § 392.403(a)(2);

        d.      Awarding Plaintiff reasonable attorney’s fees and costs in an amount to be

                determined pursuant to Tex. Fin. Code Ann. § 392.403(b); and

        e.      Awarding any other relief as this Honorable Court deems just and appropriate

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury.

Dated: November 23, 2020                                Respectfully submitted,

                                                        RADLEY BRADFORD

                                                        By: /s/ Victor T. Metroff

                                                        Mohammed O. Badwan, Esq.
                                                        Victor T. Metroff, Esq.
                                                        Counsel for Plaintiff
                                                        Sulaiman Law Group, Ltd
                                                        2500 S Highland Ave, Suite 200
                                                        Lombard, IL 60148
                                                        (630) 575-8181

                                                    6
Case 4:20-cv-03986 Document 1 Filed on 11/23/20 in TXSD Page 7 of 7




                                     mbadwan@sulaimanlaw.com
                                     vmetroff@sulaimanlaw.com




                                 7
